Listing Report:Supplement No. 191 dated Mar 15, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 427065 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,100.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 9.51% Starting borrower rate/APR: 10.51% / 13.75% Starting monthly payment: $35.76 Auction yield range: 4.04% - 9.51% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.38% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jan-1995 Debt/Income ratio: 19% Basic (1-10): 10 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 10 / 10 Length of status: 4y 3m Credit score: 700-719 (Mar-2010) Total credit lines: 21 Occupation: Professional Now delinquent: 0 Revolving credit balance: $15,022 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 69% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 22 Screen name: cerbear9 Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 8 ( 100% ) 700-719 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 680-699 (Aug-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 8 Description Furnace for my new home This loan will be used to buy a furnace for my new home. I have recently moved into a new home and the furnace, though it is working, is quite old.I had it inspected and was told that due to the age of the furnace, it would be a good idea to get it replaced.I am a good candidate for this loan as I have a wonderful job with great job security.Please feel free to ask any questions, I will answer as quickly as I can.Monthly net income: $ 2550Monthly expenses:
